* Writ of error granted March 18, 1927.
Appellees sued appellant on a beneficiary certificate issued on the life of their father, William Thomas Patton, and recovered the judgment, from which this appeal is prosecuted.
The only material question for our consideration relates to the death of the assured. Appellees contend that his death must be presumed from the fact that he absented himself from his home for seven years successively.
The facts are these:
Assured resided with his family, consisting of his wife and several minor children, in the city of Dallas and was engaged in the business of a jitney bus driver. On April 13, 1916, he informed his wife that he was going with some drummers to Fort Worth, Tex. Three days later she received a note from *Page 238 
him, inclosing $5 and informing her that it was his intention never to return. His wife has never seen him since, and, with the exception of the letter received as above stated, has never heard from him, although she prosecuted inquiries seeking to ascertain his whereabouts.
It developed that prior to his leaving home his wife, having heard of his association with other women, chided him in regard to this matter, and it appears that on April 30, 1917, a little over one year after his departure, she obtained a divorce based on proof of his association with other women. It was further shown that on May 16, 1916, the grand jury of Dallas county returned a bill of indictment against Wm. T. Patton, charging that on April 13, 1916, he fraudulently disposed of a mortgaged automobile, but the record fails to disclose any direct evidence identifying assured as being the defendant in the indictment.
The rule of evidence relating to the presumption of death from absence is a part of article 5541, Acts 1925, and reads as follows:
"Any person absenting himself for seven years successively shall be presumed to be dead unless proof be made that he was alive within that time. * * *"
This statute, as it appeared in former Codes, read, "Any person absenting himself beyond sea or elsewhere," etc., was amended by the late codifying commission by eliminating the words, "beyond sea or elsewhere." We do not think, however, the change in verbiage affected in any way the meaning of the statute.
Appellant insists that in order to raise the presumption of death it was necessary to show that assured absented himself from the state of Texas. We do not accept this view. The presumption of death arises when it is shown that the person whose death it is sought to establish absented himself from his domicile or usual place of residence for seven years successively. The facts above recited were in our opinion sufficient to justify the presumption that assured died at some time during the seven years of absence, and, unless such presumption was overcome by proof that he was alive within that time, the judgment of the court below should be affirmed.
The court submitted to the jury the following issue: "Is Wm. T. Patton now dead?" The jury answered this question: "No."
Thus the case is narrowed to an inquiry as to whether or not the proof was sufficient to rebut the presumption of death. The rule of law generally approved seems to be that evidence of any nature tending to show a motive for the disappearance is always admissible to rebut the presumption of death arising from absence, and, among other circumstances, it may be shown that the absent person was a fugitive from justice or that his domestic relations were unhappy. 17 Corpus Juris, p. 1173, § 14. The finding of the jury in effect that assured was alive was, in our opinion, sustained by the evidence; hence judgment should have been rendered for appellant. Thetford v. Modern Woodmen, etc. (Tex.Civ.App.) 273 S.W. 666.
The court is a unit in agreeing that the case should be reversed, and a majority is of the opinion that the ends of justice will be attained with greater assurance by remanding the cause for a new trial. Direct evidence may be secured, proving with certainty whether assured is living or dead, and, if dead, the date of his death. If, however, evidence of this nature cannot be secured, and proof of death is still left to presumption, the lapse of time will tend to strengthen the presumption. Again, the circumstance offered in rebuttal, to the effect that the assured is a fugitive from justice, is susceptible of a fuller development, in that it is possible to show whether assured is in fact the Wm. T. Patton who was indicted by the grand jury of Dallas county. For these reasons the case will be remanded for a new trial. St. Louis San Francisco Ry. Co. v. Gibson (Tex.Civ.App.) 211 S.W. 263, 265. If on another trial it should be ascertained that the death of assured occurred since December 31, 1919, the date of the effectiveness of the raise in rates adopted by appellant, there should be deducted from any recovery in favor of appellees the amount, with interest, of appellant's lien charge for increased rates.
Reversed and remanded for further proceedings in harmony with the views here expressed.